Citation Nr: 1755404	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a head injury, with headaches and memory loss.

2.  Entitlement to a total disability rating based upon individual unemployablity (TDIU) due to service-connected disabilities, prior to May 4, 2011, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. M.F.


ATTORNEY FOR THE BOARD

Roya Bahrami, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, denied the Veteran's claims for increased ratings for degenerative disc disease (DDD) of the lumbar and cervical spine, and for residuals of a head injury, with headaches.  In November 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

In January 2012, the Veteran and a witness testified during a Board video-conference hearing before the undersigned; a transcript of the hearing has been associated with the claims file.

In March 2014, the Board remanded the higher rating claims to the RO, via the Appeals Management Center (AMC), for further development.

In September 2016, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU prior to May 4, 2011, the date of the award of a TDIU (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009),  denied increased ratings for DDD of the lumbar spine and of the cervical spine, and remanded the claims for increased rating for residuals of a head injury, with headaches, and for a TDIU, for further development.  After accomplishing further action, the AMC continued to deny the remaining claims (as reflected in a September 2017 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.
 
While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In this case, it appears clear that substantial compliance with the Board's September 2016 remand instructions was not achieved.  Hence, further remand of the claim on appeal is necessary to remedy this failure of compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is warranted)..

In the September 2016 Remand, the Board directed that the AOJ schedule the Veteran for a VA traumatic brain injury (TBI) examination.  Additionally, the Board directed the VA examiner to attempt to differentiate the Veteran's TBI symptoms from his psychological symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board noted that, although the October 2011 VA psychiatric examiner determined that the Veteran's PTSD symptoms could not be differentiated from his TBI symptoms, the examiner did not address the Veteran's psychological symptoms pre-dating his PTSD diagnosis, which were alternatively attributed to adjustment disorder, not otherwise specified (NOS), and mood disorder.  See, e.g., the VA treatment records dated May 2008 and January 2008.  The Board also noted that the Veteran's VA treatment records dating from 2011 through 2014 were added to the claims file and include details concerning the Veteran's psychological complaints, as well as his addiction to and withdrawal from opioid medication.  In light of the foregoing, the Board ordered that the VA TBI examination be conducted by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).

Here, the certified nurse practitioner who conducted the July 2017 TBI examination did not address the Board's remand directives.  The examiner stated, "To my level of understanding there isn't a direct clinical correlation of headaches and PTSD however if in question this should be referred to neuropsych for additional clarification."  The AOJ did not thereafter obtain an additional examination or addendum opinion from a neuropsychologist.  As the Board directed the AOJ to obtain an opinion from a qualified physician regarding the differentiation of the Veteran's TBI and psychological symptoms (in particular, those which pre-dated his PTSD diagnosis), another remand is necessary to comply with the Board's September 2016 remand directives.

As the disposition of the remaining claim for higher rating could well impact the claim for a TDIU, this matter is being deferred pending completion of the actions requested on remand.  Cf. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA traumatic brain injury examination, by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).

The contents of the entire, electronic claims file (in VBMS and Virtual VA Legacy Content Manager))), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

(If the Veteran is unable to appear for the scheduled VA examination, the claims file should be forwarded to an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI) for an addendum opinion to address the severity of the Veteran's service-connected head injury residuals with headaches and memory loss, based on claims file review, if possible.)

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ).

Based on the examination results, the physician is asked to provide an assessment of the current nature and severity of the service-connected residuals of a head injury consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

In making his or her assessment, the physician should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's residuals of a head injury.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.  To this end, the examiner should specifically address the Veteran's documented psychological symptoms manifested prior to April 14, 2009, the effective date of the award of service connection for PTSD.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manger) file(s) since the last adjudication), and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


